DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 1.  Claims 1-3 and 6-11 are currently pending.

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject of independent claim 1 of a method of manufacturing a polytetrafluoroethylene (PTFE) formed product comprising an irradiation step of irradiating a forming material containing a homopolymer of PTFE as a principal component with ionizing radiation under a condition of no oxygen and a temperature equal or higher than a crystalline melt point in which the homopolymer of PTFE in the forming material prior to the irradiation step has a melt viscosity as claimed, a dose of the ionizing radiation is not less than 50 kGy and not greater than 150 kGy and a pencil hardness of the formed product is not less than F and not greater than H in addition to the other limitations present in the claim.
The closest prior art of record, Smith and Tabata, teach melt processible PTFE which has a melt viscosity within the claimed range and is subject to irradiation and cross-linking to improve characteristics as well as discussion of known irradiation techniques including exposure under a condition of no oxygen and above the melting point.  However, as discussed in applicant’s arguments filed 12/13/2021, the prior art of record does not teach nor render obvious the entirety of applicant’s particularly claimed method.  Claims 2-3 and 6-11 depend upon claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742